Citation Nr: 0217060	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  99-13 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for arthritis of the shoulders, knees and 
temporomandibular joint (TMJ).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp



INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (the RO).  

Procedural history

The veteran had active service from August 1957 to July 
1959. 

The RO denied the veteran's initial claim for service 
connection for arthritis of the shoulders, knees and TMJ in 
March 1996 and November 1996 rating decisions.  The November 
1996 decision became final when the veteran did not appeal 
within a year of the date it was mailed to the veteran.  

In May 1998, the veteran filed to reopen his claim for 
service connection for arthritis of multiple joints, and in 
a May 1999 rating decision, the RO found that new and 
material evidence had not been submitted.  The veteran 
disagreed with the May 1999 rating decision and initiated 
this appeal.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) 
in June 1999.  

In November 2000, the Board remanded the issue listed above 
for further evidentiary development.  After the requested 
development was accomplished, the RO issued a supplemental 
statement of the case (SSOC) which continued the previous 
denial.  
  
Other issues

The Board observes that in the November 1996 rating 
decision, the RO also denied service connection for chipped 
teeth and for headaches.  In a January 2002 rating decision, 
the RO denied claims for service connection of cold injury 
residuals to the face, neck, and the upper extremities.  In 
an August 2002 rating decision, the RO issued a decision 
granting service connection for arthritis of the cervical 
spine and awarded a 20 percent disability rating.  To the 
Board's knowledge, the veteran did not disagree with any of 
these decisions, and they are therefore not on appeal.  
See 38 U.S.C.A. § 7105.  


FINDINGS OF FACT

1.  In an unappealed November 1996 rating decision, the RO 
denied service connection for arthritis of the shoulders, 
knees and TMJ.

2.  The evidence associated with the claims file subsequent 
to the RO's November 1996 rating decision is not new and/or 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The RO's November 1996 decision denying service 
connection for arthritis of the shoulders, knees and TMJ is 
final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 2002); 38 
C.F.R. § 20.1103 (2002).

2.  Since the Board's November 1996 decision, new and 
material evidence has not been received, and so the 
appellant's claim of entitlement to service connection for 
arthritis of the shoulders, knees and TMJ is not reopened. 
38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
arthritis of the shoulders, knees and TMJ.  

As noted in the Introduction, the veteran's claim of 
entitlement to service connection for arthritis of multiple 
joints was denied by the RO in a November 6, 1996 rating 
decision.  The veteran was notified of that decision by 
letter from the RO dated November 12, 1996.  He did not 
appeal.  In 1998, he requested that his claim was reopened, 
leading to the current appeal.

The Board points out that although in the August 2002 SSOC 
the RO decided the claim for service connection for 
arthritis of shoulders, knees and TMJ on the merits, it is 
required that the Board first determine whether the evidence 
warrants reopening the previously-denied claim.  This is 
significant to the Board because the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the 
Board may consider the underlying claim on its merits.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address 
the pertinent law and regulations and their application to 
the facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001)].  The VCAA includes an enhanced duty on the part of 
VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment but not yet final as of that date.  Except 
for provisions pertaining to claims to reopen based on the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000. 

The VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether 
the duty to assist is fulfilled and proceeding to evaluate 
the merits of that claim.  It is specifically noted that 
nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f) 
(West Supp. 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
a benefit under a law administered by the Secretary, unless 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2002). 

The Board has carefully considered the provisions of the 
VCAA and the implementing regulations in light of the record 
on appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The Board observes that the 
United States Court of Appeals for Veterans Claims (the 
Court) has recently held that 38 C.F.R. § 3.159(b), 
pertaining to VA's duty to notify claimants, includes claims 
to reopen.  See Quartuccio, supra. 

In November 1995, the RO sent the veteran a letter notifying 
him that he was responsible to submit evidence showing 
treatment of his claimed disabilities since service.  The 
veteran was also notified that his records were likely 
affected by the fire at the National Personnel Records 
Center in St. Louis, Missouri (the NPRC), and he was 
requested to complete a form that would aid the RO in 
reconstructing his records.  

In March 1998, the RO sent the veteran a letter explaining 
the procedure to reopen a claim on the basis of new and 
material evidence.  The RO specified the evidence missing at 
the time of the November 1996 denial.  Again in August 1998, 
the veteran was notified of the procedure for reopening a 
claim on the basis of new and material evidence.  He was 
also supplied release forms so that the RO could assist him 
in obtaining records of private medical professionals 
identified by the veteran.  He was again prompted in October 
1998, when the RO received no response to its prior letter.

The Board's November 2000 remand listed in some detail the 
types of evidence that the veteran could submit in support 
of his claim.  See item 2 on page 5 of the remand.

In April 2001, the RO sent the veteran a letter which set 
forth in detail the requirements of the VCAA, including the 
responsibilities of VA and the veteran with respect to 
obtaining evidence.  The veteran was specifically informed 
of the evidence still needed to substantiate the claim, of 
the meaning of new and material evidence, and that the RO 
would assist him in obtaining evidence if he provided the 
proper information and release forms.

In August 2001, the RO again sent the veteran a letter 
explaining the difficulty it was having obtaining certain 
records.  The letter reiterated the requirements of the 
VCAA, what the evidence must show to substantiate the claim, 
and the duties of the RO and the veteran in regard to 
obtaining evidence.

The veteran was also notified of the relevant law and 
regulations, and of the types of evidence that could be 
submitted by him in support of his claim, by correspondence 
from the RO following the Board's November 2000 remand, by 
the May 1999 rating decision, by the June 1999 statement of 
the case (SOC), and by the August 2002 SSOC.

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  

The Board observes in passing that its November 2000 remand, 
which evidently was not informed by the enactment of the 
VCAA earlier that month, attempted to develop the evidence.

In short, the Board concludes that the provisions of the 
VCAA have been complied with to the extent required under 
the circumstances presented in this case. 

Pertinent Law and Regulations 

Service connection 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002).  For 
certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred in service.  38 C.F.R. 3.303(d) (2002); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to 
service connection will be based on review of the entire 
evidence of record.  38 U.S.C.A. § 7104(a) (West Supp. 
2002); 38 C.F.R. § 3.303(a) (2002); see Wilson v. Derwinski, 
2 Vet. App. 16, 19 (1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

Finality/new and material evidence

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 
2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [to be 
codified at 38 C.F.R. § 3.156(a)].  Because the veteran 
filed his request to reopen the claim prior to that date, 
the earlier version of the law remains applicable in this 
case.  

In general, rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 2002); 
38 C.F.R. § 20.1103 (2002).  Pursuant to 38 U.S.C.A. § 5108 
(West 1991), a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with 
respect to that claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to decide fairly the merits of the 
claim.  38 C.F.R. § 3.156(a) (2002).  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if 
it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and 
material evidence is presented or secured with respect to a 
claim that has been finally denied, the claim will be 
reopened and decided upon the merits.  Once it has been 
determined that a claimant has produced new and material 
evidence, the adjudicator must evaluate the merits of the 
claim in light of all the evidence, both new and old, after 
ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been 
fulfilled.  See 38 U.S.C.A. § 5108 (West 1991); Elkins v. 
West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of 
the person making them.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992); compare Baldwin, supra.

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the 
duty to assist the veteran in developing the facts necessary 
for the claim has been satisfied.  

Factual Background 

The "old" evidence

Evidence of record at the time of the November 1996 RO 
rating decision follows.

The veteran's service medical records reveal no indication 
that the veteran complained of or was treated for an injury 
to his shoulders, knees or TMJ during service.  The veteran 
was examined prior to separation from service in June 1959, 
and the examination report was entirely normal.  The veteran 
completed a report of medical history at separation and on 
questions addressing his shoulders and knees, he indicated 
no history of injury.  In his own words his health was 
excellent, and the examiner noted no significant complaints.  

Other than the service medical records, the evidence of 
record in November 1996 consisted primarily of outpatient 
treatment records showing ongoing treatment for shoulder, 
knee and other complaints starting decades after service.  
These records included a December 1993 x-ray report, showing 
degenerative changes of the right acromioclavicular joint, 
bilaterally.  A December 1993 treatment report showed an 
assessment of degenerative joint disease of the knees, 
bilaterally.

The November 1996 rating decision

A March 1996 rating decision denied service connection for 
general arthritis, or arthritis of multiple joints.  A 
November 1996 rating decision also specifically denied 
service connection for arthritis.  In both cases, the denial 
was based on the absence of evidence of in-service injury or 
disease; there was also no medical evidence linking any 
incident of service with the claimed arthritis.  

As indicated above, the veteran was notified of the denial 
later in November 1996.  He did not appeal.

The additional evidence

The evidence added to the file after November 1996 includes 
the following.

VA outpatient treatment reports continue to show diagnoses 
of and ongoing treatment for arthritis of the shoulders, 
knees and TMJ.  

Social Security Administration records contain primarily 
duplicates of VA outpatient treatment records; however, a 
June 1994 disability determination examination is included.  
It shows arthritis of most joints, especially the right 
shoulder.  

A July 2002 VA examination report is of record.  The veteran 
reported sustaining an injury to his neck when the hatch of 
a personnel carrier fell on his head.  He reported that he 
did not seek medical care for that injury.  The veteran's 
current complaints included arthritis of the neck as well as 
other joints.  The opinion of the examiner is that it was 
unlikely that the veteran's account of the hatch of an 
armored vehicle falling on his head in service could have 
caused degenerative arthritis of the shoulders, knees and/or 
TMJ.

In an August 2002 rating decision, the RO granted service 
connection for degenerative disc disease and degenerative 
arthritis of the cervical spine, based on the July 2002 
examiner's opinion.

Analysis

Initial matter

The veteran's service medical records are of record, but 
they show some evidence of scorching and water damage 
indicating at least the possibility that some portion of the 
veteran's service medical records may have been destroyed in 
the July 1973 fire at the NPRC.  In such cases, the Board 
has a heightened duty to explain its findings and 
conclusions.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  However, the legal standard for proving a claim for 
service connection is not lowered in such a case, but 
rather, the Board's obligation to evaluate and discuss in 
its decision all of the evidence that may be favorable to 
the veteran is increased.  See Russo v. Brown, 9 Vet. App. 
46 (1996).

Moreover, the veteran has indicated during the July 2002 VA 
examination that he did not, in fact, seek medical treatment 
for the in-service injury. 

Finality/submission of new and material evidence

As indicated above, the unappealed November 1996 RO decision 
which denied the veteran's claim of entitlement to service 
connection for arthritis is final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim.  See 38 U.S.C.A. 
§ 5108; 
see also Elkins, 12 Vet. App. at 218-19.  After reviewing 
the record, and for reasons expressed immediately below, the 
Board is of the opinion that the veteran has not submitted 
new and material evidence sufficient to reopen his claim of 
entitlement to service connection for arthritis of the 
shoulder, knees and TMJ.  

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; 
and (3) medical nexus.  See Hickson, supra.  At the time of 
the November 1996 rating action, the evidence then of record 
established only that the veteran had a currently diagnosed 
disability, element (1).  Although the veteran claimed that 
his shoulders, knees and TMJ were injured in service, 
element (2), evidence of an in-service injury or disease of 
the shoulders, knees and TMJ was not of record.  Further, 
there was no evidence to show a relationship between any in-
service incident and his current disability, element (3).  

With respect to Hickson element (2), the evidence submitted 
after the November 1996 denial includes the veteran's own 
report of  an in-service injury caused by the hatch cover of 
an armored personnel carrier.  This statement is presumed to 
be true.  See Justus.  However, a virtually identical 
statement in the form of a letter dated October 14, 1996 and 
signed by the veteran was of record in November 1996.  The 
veteran 's statement is therefore not material in that it is 
duplicative of statements already considered by the RO.

In any event, even assuming that the hatch cover injury did 
take place (and the Board has no reason to assume that it 
did not) the evidence added to the record since November 
1996 does not tend to establish a nexus between any incident 
of service, including the hatch cover incident, and the 
claimed arthritis of multiple joints.  [As noted above, in 
August 2002, service connection for arthritis of the 
cervical spine was granted, based on the hatch cover 
incident.]  

The outpatient medical treatment reports which have been 
added to the record since November 1996 describe to the 
veteran's current condition but do not address a nexus to 
service.  The Court has held that medical evidence which 
merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993).  Such evidence 
is not new and material.

There has been added to the record no medical evidence which 
ascribed the veteran's arthritis of multiple joints to the 
hatch cover incident or to any other incident of service.  
The Board observes in passing that the July 2002 VA 
examination report, although addressing the issue of medical 
nexus, provides evidence against the veteran's claim.  

The himself has attempted to relate his arthritis of 
multiple joints to his service.  However, it os now well-
established that lay persons without medical training cannot 
furnish competent medical opinions as to medical matters 
such as the date of onset or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(2) ["competent lay evidence" means 
any evidence not requiring specialized education, training 
or experience].  Indeed, in Moray v. Brown, 5 Vet. App. 211 
(1993), the Court noted that lay persons are not competent 
to offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 38 
U.S.C. 5108."

In conclusion, for the reasons stated above, the Board finds 
that the evidence submitted subsequent to the November 1996 
denial of the veteran's claim is not so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  Accordingly, new and material evidence 
has not been submitted and the claim for entitlement to 
service connection for arthritis of the shoulders, knees and 
TMJ is not reopened.


Additional comment

As noted above in connection with its discussion of the 
VCAA, VA's duty to assist in cases such as this is 
circumscribed.  In the absence of a reopened claim, there is 
no duty to assist.


ORDER

The claim of service connection for arthritis of the 
shoulders, knees and TMJ is not reopened and the appeal is 
denied.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

